Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the pre-AIA  first to invent provisions as the present application is claiming a priority to U. S. Provisional Application 61/211, 335, filed on March 30, 2009. 

Status of Claims

Applicant filed an amendment on August 17, 2022. Claims 2-6, 9-11, 13-17, 20-22, and 33-34 were pending in the Application. Claims 33-34 are amended. No new claims have been added. No new claims have been canceled with claims 1, 7-8, 12, 18-19, and 23-32 remaining canceled without prejudice or disclaimer of the subject matter. Claims 33 and 34 are the independent claims, the remaining claims depend, directly or indirectly, on claims 33 and 34. Thus claims 2-6, 9-11, 13-17, 20-22, and 33-34 are currently pending. After careful and full consideration of Applicant arguments and amendments, the Examiner finds them to be moot and/or not persuasive. This action is made FINAL.

Response to Arguments




















In the context of 35 U.S.C. § 101, Applicant submits the Office Action appears to categorize claim 33 as a fundamental economic principle because the claims describe receiving transaction information and transmitting a request to provide details regarding one or more transactions. Still, reciting a transaction or transaction details should not automatically render the claims as being directed to a fundamental economic practice. The Office Action does not provide reasoning as to why claim 33 allegedly describes concepts relating to the economy and commerce, such as hedging, insurance, and mitigating risks. 
When viewed as a whole, claim 33 is directed to electronic authentication. In view of the remarks, applicants submit that there is a need to provide electronic authentication measures for transactions between two parties. In some examples, the transaction may be a financial transaction. Still, electronic authentication measures for transactions are not a fundamental economic principle. Therefore, applicants submit claim 33 is not directed to a concept of organizing human activity, as alleged in the Office Action. 
In view of the remarks, applicants submit claim 33 is not directed to an abstract concept and is patent eligible under Step 2A prong one. The other rejected independent claim recites elements similar to those discussed above with respect to claim 33 and is believed to be patent eligible under Step 2A prong one for reasons similar to those presented for claim 33. Furthermore, the dependent claims are patent eligible at least by virtue of their dependence on a patent eligible independent claim.
Applicant continues to submit that claim 33 is directed to providing an electronic authentication system for a transaction, which reflects an improvement to a technology or technical field. As discussed, the specification (see paragraphs 3-10) describes a need to reduce fraud in transactions. Paragraphs l06-108 provide an example of an electronic authentication system in accordance with aspects of the present disclosure. Applicants submit the specification provides sufficient details such that one of ordinary skill in the art would recognize the claimed invention as providing an improvement to a process of securing a transaction via electronic authentication of a party to the transaction. As required by MPEP 2106.0S(a), claim 33 includes the components or steps that provide the improvement described in the specification. In view of the remarks, claim 33 reflects an improvement to other technology or technical field and is believed to be patent eligible under Step 2A prong two. The other rejected independent claims recite elements similar to those discussed above with respect to claim 33 and are believed to be patent eligible under Step 2A prong two for reasons similar to those presented for claim 33. Furthermore, the dependent claims are patent eligible at least by virtue of their dependence on a patent eligible independent claim.
Applicant finally submits that with regard to Step 2A prong two, claim 33 is directed to an electronic authentication system for transactions. By approving the transaction only after the first set of data matches the second set of data, and the first pass code matches the second pass code, the ability to conduct a fraudulent transaction is reduced. Applicants submit that using pass codes and a portion of identification data to approve a transaction is different from conventional authentication systems. Applicants submit that the combination of elements of claim 33 is not well-understood, routine, conventional activity in the field, and does not append well-understood, routine, conventional activities previously known to the industry. 
For at least the reasons presented, claim 33 recites significantly more than an abstract idea and is believed to be patent eligible under Step 2B. The other rejected independent claims recite elements similar to those discussed above with respect to claim 33 and are believed to be patent eligible under Step 2B for reasons similar to those presented for claim 33. Furthermore, the dependent claims are patent eligible at least by virtue of their dependence on a patent eligible independent claim.
Examiner has considered these arguments and is not persuaded. Examiner maintains that the currently amended claim 33, as well as the currently amended claim 34, do not overcome the current rejection under 35 U.S.C. § 101. Examiner has applied the 2019 Revised Patent Subject Matter Eligibility Guidance (2019 PEG) to the currently amended claims, and notes that MPEP § 2106.04(a) recites that the enumerated groupings of abstract ideas are defined as: 
1) Mathematical concepts – mathematical relationships, mathematical formulas or equations, mathematical calculations (see MPEP § 2106.04(a)(2), subsection I); 
2) Certain methods of organizing human activity – fundamental economic principles or practices (including hedging, insurance, mitigating risk); commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations); managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions) (see MPEP § 2106.04(a)(2), subsection II); and 
3) Mental processes – concepts performed in the human mind (including an observation, evaluation, judgment, opinion) (see MPEP § 2106.04(a)(2), subsection III). 
Examiner notes that in the Non-Final Rejection Office Action dated May 18, 2022, paragraphs 7-13, in the context of 35 U.S.C. §101 rejection, Examiner asserted that the abstract idea of “conducting financial transaction” was grouped under “Certain Methods of Organizing Human Activity, fundamental economic principles or practices.” After reconsideration of the amended claims and a better understanding of the claimed subject matter, Examiner asserts that the abstract idea is “authorization for fraud prevention in conducting financial transactions” and is still grouped under “Certain Methods of Organizing Human Activity, fundamental economic principles or practices.”
Examiner notes that claim 33 recites the limitations “[AltContent: connector][AltContent: connector]to receive, from a first party, first identification information of the first party, an identify of the first party being recoverable from the identification information; to store a first set of data comprising: a subset of the first identification information and second identification information … associated with the first party, the identity of the first party-being unrecoverable from the subset of the identification information; to receive, … associated with a second party, a request to approve a transaction between the first party and the second party, the request including a second set of data; to send a first pass code … based on the first set of data matching the second set of data, … identified based on the second identification information included in the first set of data; to receive a second pass code … based on sending the first pass code …; and to transmit a message … approving the transaction between the first party and the second party based on the first pass code matching the second pass code” which then is grouped under “Certain Methods of Organizing Human Activity, fundamental economic principles or practices” in prong one of step 2A (See 2019 Revised Patent Subject Matter Eligibility Guidance).
Examiner further notes the additional elements of the claims such as “a processor”, “a memory”, “a digital authorization apparatus”, “a first computer system”, and “a second computer system” represent the use of a computer as a tool to perform an abstract idea and/or does no more than generally link the abstract idea to a particular field of use, and does not result in a technical improvement. The additional elements also do not integrate the abstract idea into a practical application as they do no more than represent a computer performing functions that correspond to (i.e., automate and/or implement) the acts of “authorization for fraud prevention in conducting financial transactions.” 
When analyzed under step 2B (See 2019 Revised Patent Subject Matter Eligibility Guidance), the claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception itself. Viewed as a whole, the combination of elements recited in the claims merely describe the concept of “authorization for fraud prevention in conducting financial transactions” using computer technology (e.g., “a processor”, “a memory”). Therefore, the use of these additional elements does no more than employ a computer as a tool to automate and/or implement the abstract idea, which cannot provide significantly more than the abstract idea itself (MPEP 2106.05(I) (A) (f) & (h)).
Finally, Examiner notes that the dependent claims do not include any additional elements that is sufficient to amount to significantly more than the judicial exception itself. Viewed as a whole, the combination of elements recited in the claims merely describe the concept of “authorization for fraud prevention in conducting financial transactions” (e.g., “a processor”, “a memory”). Therefore, the use of this additional element does no more than employ a computer as a tool to automate and/or implement the abstract idea, which cannot provide significantly more than the abstract idea itself.
Hence, claims 2-6, 9-11, 13-17, 20-22, and 33-34 are not patent eligible under 35 U.S.C. § 101, and Examiner maintains the rejection under 35 U.S.C. § 101.
In the context of 35 U.S.C. § 103, Applicant submits that amended, claim 33 recites, in part, "[storing] a first set of data comprising: a subset of the first identification information; and second identification information of a first computer system associated with the first party, the identity of the first party being unrecoverable from the subset of the identification information." Although Atef discloses storing personal information, Atef has not been shown to disclose storing "a subset of the first identification information" where "the identity of the first party [is] unrecoverable from the subset of the identification information." Therefore, applicants submit that Atef fails to disclose "[storing] a first set of data comprising: a subset of the first identification information; ... the identity of the first party being unrecoverable from the subset of the identification information," as recited in claim 33. 
 Applicants continue to submit that Kizer is directed to receiving a financial transaction request in the form of a paging message and processing the financial transaction request according to a specific set of instructions. Kizer has not been shown to cure the deficiencies of Atef with regard to the cited element of claim 33. Therefore, claim 33 is believed to be allowable over the cited references, either alone or in combination. Rejected independent claim 34 recites elements similar to those discussed with respect to claim 33 and is believed to be allowable for reasons similar to those presented for claim 33. Finally, the rejected dependent claims are allowable at least by virtue of their dependence on an allowable base claim, in addition to reasons related to their own recitations.
Examiner finds the applicant arguments moot in view of new grounds of rejection, and therefore, amended claim 33, as well as amended claim 34, are not patentable. Amended claim 33, as well as amended claim 34, stand rejected under 35 U.S.C §103 in the analysis below, and is therefore, not patentable in view of Kuo (US 20070244831 A1) and Funamoto (20030047613) now applying to the applicable amended sections for claim 33, as well as to the amended claim 34.  
Therefore, the amended claim 33, and similarly amended claim 34, stand rejected under 35 U.S.C. § 103. Claims 2-6 and 9-11, which depend on claim 33, stand rejected under 35 U.S.C. § 103; and claims 13-17 and 20-22, which depend on claim 34, stand rejected under 35 U.S.C. § 103.

Claim Interpretation – Intended Use
Regarding Claim 33, Examiner notes that the following limitations: “a memory coupled …, to cause the apparatus: to receive …; to store …; to receive …, a request to approve …; to send …; to receive …; and to transmit …” are intended uses of “the apparatus”; and therefore, carries limited patentable weight.  Additionally, similar language is recited in claim 34. (See MPEP § 2103 (I) (C)).

Claim Objections






Claim 33 is objected to because of the following informalities: “to receive, …, an identify of the first party …” should read “to receive, …, an identity of the first party …” Additionally, similar language is recited in claim 34.

Claim Rejections - 35 USC § 101
35 U.S.C. § 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.








Claims 2-6, 9-11, 13-17, 20-22, and 33-34 are rejected under 35 U.S.C. § 101 because the claimed invention is directed to an abstract idea without significantly more.
In the instant case, claims 2-6, 9-11, and 33 are directed to “A digital authorization apparatus for completing a transaction between two parties;” and claims 13-17, 20-22, and 34 are directed to “A digital authorization apparatus for approving a transaction between two parties.” Therefore, these claims are directed to one of the four statutory categories of invention.
Claims 2-6, 9-11, 13-17, 20-22, and 33-34 are directed to the abstract idea of “authorization for fraud prevention in conducting financial transactions,” which is grouped under “Certain Methods of Organizing Human Activity, fundamental economic principles or practices” in prong one of step 2A (See 2019 Revised Patent Subject Matter Eligibility Guidance). Claim 33 recites “to receive, from a first party, first identification information of the first party, an identify of the first party being recoverable from the identification information; to store a first set of data comprising: a subset of the first identification information and second identification information … associated with the first party, the identity of the first party-being unrecoverable from the subset of the identification information; to receive, … associated with a second party, a request to approve a transaction between the first party and the second party, the request including a second set of data; to send a first pass code … based on the first set of data matching the second set of data, … identified based on the second identification information included in the first set of data; to receive a second pass code … based on sending the first pass code …; and to transmit a message … approving the transaction between the first party and the second party based on the first pass code matching the second pass code.” Accordingly, the claim recites an abstract idea “authorization for fraud prevention in conducting financial transactions.” (See 2019 Revised Patent Subject Matter Eligibility Guidance).
This judicial exception is not integrated into a practical application because, when analyzed under prong two of step 2A (See 2019 Revised Patent Subject Matter Eligibility Guidance), the additional elements of the claim such as “a processor”, “a memory”, “a digital authorization apparatus”, “a first computer system”, and “a second computer system” represent the use of a computer as a tool to perform an abstract idea and/or does no more than generally link the abstract idea to a particular field of use. Therefore, the additional elements do not integrate the abstract idea into a practical application as they do no more than represent a computer performing functions that correspond to (i.e., automate and/or implement) the acts of “authorization for fraud prevention in conducting financial transactions.”
When analyzed under step 2B (See 2019 Revised Patent Subject Matter Eligibility Guidance), the claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception itself. Viewed as a whole, the combination of elements recited in the claims merely describe the concept of “authorization for fraud prevention in conducting financial transactions” (e.g., “a processor” and “a memory”). Therefore, the use of these additional elements does no more than employ a computer as a tool to automate and/or implement the abstract idea, which cannot provide significantly more than the abstract idea itself (MPEP 2106.05(I) (A) (f) & (h)). 
Dependent claims 2-6 and 9-11, which depend from claim 33, and similarly dependent claims 13-17 and 20-22, which depend from claim 34, do not remedy the deficiencies of the independent claims and are rejected accordingly. The dependent claims further refine the abstract idea, “authorization for fraud prevention in conducting financial transactions” of the independent claims. The dependent claims do not recite any additional elements which when analyzed individually, and as an ordered combination with the other dependent claims, do not amount to significantly more. Claims 2-6, 9-11, 13-17, and 20-22 further use a computer performing functions that correspond to (i.e., automate and/or implement) the acts of “authorization for fraud prevention in conducting financial transactions.” In this case, all claims have been reviewed and are found to be substantially similar and linked to the same abstract idea, “authorization for fraud prevention in conducting financial transactions.” (see Content Extraction and Transmission LLC v. Wells Fargo (Fed. Cir. 2014)).
Hence, claims 2-6, 9-11, 13-17, 20-22, and 33-34 are not patent eligible.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. § 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. § 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 2-6, 9-11, 13-17, 20-22, and 33-34 are rejected under 35 U.S.C. § 112(a) or 35 U.S.C. § 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. § 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
	
Written Description
Claim 33 recites “to receive, …, a request to approve a transaction between the first party and the second party, the request including a second set of data.” PGPub US 20200090179 A1, [0017], recites “The second set of data is a short data string which the user can memorize with minimum effort. The second set of data ensures the uniqueness of the combination of the first set of data and the second set of data in the database.” PGPub US 20200090179 A1, [0018], recites “The computer system uses a communication module to send a new pass code in substantially real-time to the user's personal communication device in response to receiving the first set of data and the second set of data from a subject and the user's account complying with a pre-defined condition.” The Specification is silent as to the limitation “a request to approve a transaction between the first party and the second party, the request including a second set of data,” therefore, the Specification lacks sufficient detail that one of ordinary skill would not understand how Applicant intends the limitation “the request including a second set of data” to be performed. For examination purposes, the limitation “the request including a second set of data” is being interpreted as “an orderID.” Additionally, there is similar language recited in claim 34. (See MPEP § 2161.01 (I) and MPEP § 2163.03 (V))
Claim 33 recites “to store a first set of data comprising: a subset of the first identification; and second identification information of a first computer system associated with the first party, ...;” However, PGPub US 20200090179 A1, [0017], recites “The first set of data consists of a part of the user's personal identification information which the user knows well without any special effort to memorize. The second set of data is a short data string which the user can memorize with minimum effort. The second set of data ensures the uniqueness of the combination of the first set of data and the second set of data in the database.” PGPub US 20200090179 A1, [0018], recites “The computer system uses a communication module to send a new pass code in substantially real-time to the user's personal communication device in response to receiving the first set of data and the second set of data from a subject and the user's account complying with a pre-defined condition.” The Specification is silent as to the limitation “first set of data comprising: a subset of the first identification; and second identification information of a first computer system associated with the first party” therefore, the Specification lacks sufficient detail that one of ordinary skill would not understand how Applicant intends the limitation “first set of data comprising: a subset of the first identification; and second identification information of a first computer system associated with the first party” to be performed. For examination purposes, the limitation “first set of data comprising: a subset of the first identification; and second identification information of a first computer system associated with the first party” is being interpreted as “the first identification” is “the credit card number”; “subset of the first identification” is “secret keys”; and “second identification information” is “seller orderID.” Additionally, there is similar language recited in claim 34. (See MPEP § 2161.01 (I) and MPEP § 2163.03 (V))
Claim 33 recites “to send a first pass code … the first set of data matching the second set of data ...;” However, PGPub US 20200090179 A1, [0108], recites “After receiving the pass code and confirming the dollar amount and the payee's name, in one aspect of the present disclosure, the payer may give the pass code to payee who can enter the pass code into the device interface of the CFTS computer. If the pass code entered by the payee matches the pass code sent to the payer, the CFTS computer can transfer the frozen amount of money in the payer's account into the payee's account and the payment transaction is completed.” PGPub US 20200090179 A1, [0111], recites “If the pass code entered by the stockbroker matches the pass code sent to the stock trader, the CFTS computer can complete the transaction based on the instructions given by the stock trader.” The Specification is silent as to the limitation “the first set of data matching the second set of data” therefore, the Specification lacks sufficient detail that one of ordinary skill would not understand how Applicant intends the limitation “the first set of data matching the second set of data” to be performed. For examination purposes, the limitation “the first set of data matching the second set of data” is being interpreted as “the first set of data” being “buyer orderID” matching “the second set of data” as “seller orderID.” Additionally, there is similar language recited in claim 34. (See MPEP § 2161.01 (I) and MPEP § 2163.03 (V))

The following is a quotation of 35 U.S.C. § 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. § 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-6, 9-11, 13-17, 20-22, and 33-34 are rejected under 35 U.S.C. § 112(b) or 35 U.S.C. § 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Unclear Scope
Claim 33 recites “a memory coupled with the processor and storing instructions operable, when executed by the processor, to cause the apparatus: …” PGPub US 20200090179 A1, [0164], recites “For a firmware and/or software implementation, the methodologies may be implemented with modules (e.g., procedures, functions, and so on) that perform the functions described herein. Any machine-readable medium tangibly embodying instructions may be used in implementing the methodologies described herein. For example, software codes may be stored in a memory and executed by a processor. Memory may be implemented within the processor or external to the processor.” PGPub US 20200090179 A1, [0166], recites “In addition to storage on computer readable medium, instructions and/or data may be provided as signals on transmission media included in a communication apparatus. For example, a communication apparatus may include a transceiver having signals indicative of instructions and data. The instructions and data are configured to cause one or more processors to implement the functions outlined in the claims. The communication apparatus may not store all of the instructions and/or data on a computer readable medium.” Therefore, the scope of the claim is unclear what performs the execution of the instructions, the processor or the apparatus, to perform the limitations “to receive …; to store …; to receive …; to send …; to receive …; and to transmit …” Additionally, similar language is recited in claim 34.  (See In re Zletz, 893 F.2d 319,321 (Fed. Cir. 1989)). 

Claim Rejections - 35 USC § 103











In the event the determination of the status of the application as subject to AIA  35 U.S.C. § 102 and § 103 (or as subject to pre-AIA  35 U.S.C. § 102 and § 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U. S. 1. 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. § 103 are summarized as follows:
Determining the scope and contents of the prior art.
Ascertaining the differences between the prior art and the claims at issue.
Resolving the level of ordinary skill in the pertinent art.
Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 2-6, 9-11, 13-17, 20-22, and 33-34 are rejected under 35 U.S.C. § 103 as being unpatentable over Atef et al (U. S. Patent Application Publication No. 20060161435 A1), herein referred to as Atef, in view of Kuo (U. S. Patent Application Publication No. 20070244831 A1), herein referred to as Kuo, and in further view of Funamoto et al (U. S. Patent Application Publication No. 20030047613 A1), herein referred to as Funamoto.
Regarding claims 33 and 34, Atef discloses a digital authorization apparatus for completing a transaction between two parties, comprising: a processor ([0160]); and a memory coupled with the processor and storing instructions operable, when executed by the processor, to cause the apparatus ([0160] and [0169]):
Atef does not specifically disclose, however, Kuo discloses to receive, from a first party, first identification information of the first party, an identify of the first party being recoverable from the identification information ([0039]);
to store a first set of data comprising: a subset of the first identification information (See Kuo, [0039]); and second identification information of a first computer system associated with the first party, the identity of the first party-being unrecoverable from the subset of the identification information (See Kuo, [0039] and [0043]);
to receive, from a second computer system associated with a second party, a request to approve a transaction between the first party and the second party, the request including a second set of data ([0075]-[0078]);
to send a first pass code to the first computer system based on the first set of data matching the second set of data, the first computer system identified based on the second identification information included in the first set of data ([0079]-[0080]); 
Atef and Kuo do not specifically disclose, however, Funamoto discloses to receive a second pass code from the second computer system based on sending the first pass code to the first computer system ([0030]); and
to transmit a message to the second computer system approving the transaction between the first party and the second party based on the first pass code matching the second pass code ([0036]-[0037]) …
With respect to claim 34, Funamoto discloses to send a first pass code to the second computer system based on the first set of data matching the second set of data ([0042]-[0043]);					
to receive a second pass code from the first computer system based on sending the first pass code to the second computer system ([0044]-[0045]); and …
Funamoto discloses assigning an identification barcode to a party desiring identity verification. It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to include assigning an identification barcode to a party desiring identity verification, as in Funamoto; and to include secure online transaction, as in Kuo, to improve and/or enhance the technology for identity verification and management, as in Atef, because it would amount to combining elements that in the combination would perform the same function as they functioned separately. One of ordinary skill in the art at the effective filing date of the invention would have been motivated to combine the references to provide a system and method to utilize barcodes, passcodes, or QR codes so secure identity and payment information will not have to be input by the user or customer during a transaction. These codes provide for easier and automatic retrieval of the required identification and transaction information, making the transaction less susceptible to fraud.
Regarding claims 2 and 13, Atef, Kuo and Funamoto disclose the limitations of claims 33 and 34. Atef further discloses the digital authorization apparatus of claim 33, in which the first set of data is associated with an identification document, which comprises at least one of a driver's license ([0061]), a passport ([0061]), a government-issued identification document, an alien identification card, a student identification card, a social security card ([0061]), a tax identification card, a national identification card, a voter identification card, a benefits card, an official identification document, or a combination thereof.
Regarding claims 3 and 14, Atef, Kuo and Funamoto disclose the limitations of claims 33 and 34. Atef further discloses the digital authorization apparatus of claim 33, in which the first computer system comprises at least one of a computer system, a personal communications device, a device interface (FIG. 1, item 170, and [0076]), or a combination thereof.
Regarding claims 4 and 15, Atef, Kuo and Funamoto disclose the limitations of claims 33, 3, and 34, 14. Atef further discloses the digital authorization apparatus of claim 3, in which the device interface comprises at least one of a keyboard, a keypad, a monitor, a display (FIG. 1, item 160, and [0011], [0153], and [0158]), a terminal, a computer, a control panel, a vehicle dash board, a network interface, a machinery interface, a video interface, an audio interface, an electronic interface, a magnetic interface, an electromagnetic interface including an electromagnetic wave interface, an optical interface, a light interface, an acoustic interface, a contactless interface, a mobile phone interface ([0126]), a smartphone interface, a Smartbook interface, a Personal Digital Assistant (PDA) interface ([0126] and [0129]), a handheld device interface, a portable device interface, a wireless interface, a wired interface, or a combination thereof.
Regarding claims 5 and 16, Atef, Kuo and Funamoto disclose the limitations of claims 33 and 34. Atef further discloses the digital authorization apparatus of claim 33, in which the second computer system comprises at least one of a computer system (FIG. 8 and FIG. 9, items 825, 830, and [0119] and [0121]), a personal communications device, a device interface, or a combination thereof.
Regarding claims 6 and 17, Atef, Kuo and Funamoto disclose the limitations of claims 33, 5, and 34, 16. Atef further discloses the digital authorization apparatus of claim 5, in which the device interface comprises at least one of a keyboard ([0158]), a keypad, a monitor, a display (FIG. 1, items 160, and [0011], [0153], and [0158]), a terminal, a computer, a control panel, a vehicle dash board, a network interface, a machinery interface, a video interface, an audio interface, an electronic interface, a magnetic interface, an electromagnetic interface including an electromagnetic wave interface, an optical interface, a light interface, an acoustic interface, a contactless interface, a mobile phone interface, a smartphone interface, a Smartbook interface, a personal digital assistant (PDA) interface ([0126] and [0129]), a handheld device interface, a portable device interface, a wireless interface, a wired interface, or a combination thereof.
Regarding claims 9 and 20, Atef, Kuo and Funamoto disclose the limitations of claims 33 and 34. Atef further discloses the digital authorization apparatus of claim 33, in which the second identification information of the first computer system comprises an address (FIG. 1, item 155, and [0152]), a phone number, an identification number, or a combination thereof.
Regarding claims 10 and 21, Atef, Kuo and Funamoto disclose the limitations of claims 33 and 34. Atef further discloses the digital authorization apparatus of claim 33, in which the first set of data is associated with at least one of a name, an address, a date of birth (FIG. 2A, item 201, and [0161]), a personal identification number, a user ID, a password, a tax identification number, a social security number, a type of identification document, an identity number of an identification document, a country, a state, a government organization issuing an identification document, a private organization issuing an identification document, an expiration date of an identification document, a phone number, a screen name, an e-mail address, a photograph, a fingerprint ([0080]), an iris scan ([0080]), a physical description ([0080]), a biometrical information ([0080]), or a combination thereof.
Regarding claims 11 and 22, Atef, Kuo and Funamoto disclose the limitations of claims 33 and 34. Atef further discloses the digital authorization apparatus of claim 33 in which the second computer system is integrated into the digital authorization apparatus (FIG. 9, items 825, 830, and [0120]-[0121]).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:


Higgins et al (U. S. Patent Application Publication No. 20080222048 A1) – Distributed Payment System and Method
Higgins recites a payment system that allows a mobile communications device (MCD) to interact with a merchant processing device (MPD) and a payment engine. A communications component associated with the payment engine can send requested barcodes to the MPD, receive barcodes or alphanumeric Universal Product Codes from customer MCDs, and handle payment authorizations and settlements. A barcode management component can generate and interpret barcodes based upon merchant offerings and client requests. A security algorithms component can employ an offset pair algorithm to convert each digit from a payment card information into an offset pair of digits to facilitate security in accordance with one embodiment of the present invention. Higgins not used as cited references better disclose the claimed subject matter.
Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN CHISM whose telephone number is (571) 272-5915. The examiner can normally be reached during 9:00 AM – 3:00 PM Monday – Thursday, EST.
	Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Calvin L. Hewitt II can be reached (571) 272-6709. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/STEVEN R CHISM/Examiner, Art Unit 3692


/DANIEL S FELTEN/Primary Examiner, Art Unit 3692